County Treasurer — Vocational Technical School — Treasurer The County Treasurer must serve as treasurer for an area vocational technical school. The board of education of an area school may, however, at its discretion appoint a local treasurer and assistant local treasurer as provided in 70 O.S. 4-19 [70-4-19] (1961). The County Treasurer is not required to give any additional bond by reason of the fact that he is acting as treasurer for an area vocational technical school.  The Attorney General is in receipt of your letter of September 13, 1968, wherein the following three questions are asked: "Question 1. Must the county treasurer serve as treasurer for an area vocational technical school by accepting and handling money belonging to said school? "Question 2. If your answer to our Question One is in the affirmative, is said county treasurer required to give any bond in addition to his official bond as county treasurer? "Question 3. If you determine said county treasurer must give bond, who fixes the amount thereof?" Article X, Section 9(B), Oklahoma Constitution, provides in pertinent part: "Area school districts for vocational and/or technical schools may be established . . . Any area school district so established shall be considered as a school district for the purposes of Sections 10 and 26 of this Article. The administrative control and direction of the area school district shall be vested in a school board which shall be constituted and empowered as provided by law for school boards of independent school districts.  "(b) Upon the establishment of area school districts, such districts are authorized to become indebted separate and apart from the indebtedness of any school district included in the area school district up to five percent (5%) of the net valuation of taxable property within such area school district . . ." Title 70 O.S. 447 [70-447] (1967) provides in part: ". . . (b) An area school district shall be a body corporate and shall possess the usual powers of a corporation for public purposes . . . . Its governing board shall be a board of education consisting of five (5) members elected in a manner prescribed by the State Board for Vocational Education. Such board of education shall have the same powers and duties that boards of education of independent school districts have.  . . . . "(f) Schools of area school districts shall be subject to classification, inspection, and accreditation by the State Board of Education." (Emphasis added) Title 70 O.S. 4-19 [70-4-19] and 70 O.S. 4-20 [70-4-20] (1961) provide respectively as set out in your letter: "The County Treasurer of each county in Oklahoma shall be the treasurer of all school districts in said county, except that the board of education of an independent school district may appoint a local treasurer, . . . .  ". . . In all districts which are permitted by law to select a local treasurer, the county treasurer shall act as treasurer thereof until such time as a local treasurer shall be appointed and has executed the surety bond required by this section. In no instance in which the county treasurer is the treasurer of any school district shall any additional bond be required, but the official bond of the county treasurer shall stand for any and all funds and securities coming into his hands. . . ." (Emphasis added) Based upon the clear and unambiguous language of the provision of the Constitution and the statutes quoted above, it is the opinion of the Attorney General that your first question should be answered in the affirmative.  The County Treasurer must serve as treasurer for an area vocational technical school. However, since such area schools possess the power and duties of the boards of education of independent school districts, the board of education of an area school may at its discretion appoint a local treasurer and assistant local treasurer as provided in Section 4-19, supra.  It is the further opinion of the Attorney General that your second questiOn be answered in the negative. The County Treasurer is not required to give any additional bond by reason of the fact that he is acting as treasurer for an area vocational technical school.  The answer to your second question obviates the necessity for answering your third question. (W. J. Monroe)